12/18/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0342


                                      DA 20-0342
                                   _________________

 JEANNE JUDSON and LEE JUDSON,

              Petitioners and Appellees,

       v.                                                            ORDER

 CONNIE JUDSON,

              Respondent and Appellant.
                                _________________

       Appellant Connie Judson was granted an extension of time to file and serve her
opening brief on or before November 16, 2020. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than January 16, 2021. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all parties of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                   December 18 2020